internal_revenue_service number release date index numbers -------------------- -------------------------------------------- ---------------------------- ---------------------------- in re ------------------------------------------------- ----------------------------- ------------------------------------- department of the treasury washington dc person to contact --------------------- id no -------------- telephone number --------------------- refer reply to cc tege eo1 - plr-161612-03 date date legend x -------------------------------------------------- -------------------- state ------ n ---- m ---- r -- city ------------------- facility ---------------------- w ----------------------------------------------- y ----------------------------------------------------- z -------------- p ---- dear -------------- this is in response to a ruling_request dated date requesting rulings on behalf of x that i the income of x is excludable from gross_income under sec_115 of the internal_revenue_code ii as a consequence of a ruling on the foregoing x can disregard its status as an organization described in sec_501 and iii x is obligated to file form_1120 under sec_6012 facts x is a non-profit corporation organized under the laws of state for the purpose of benefiting its n member political subdivisions the members that operate municipal electric utility systems through the cooperative purchasing selling generating and plr-161612-03 transmission of electric energy and other services x has received a determination from the internal_revenue_service stating that it is exempt from federal_income_tax under sec_501 of code x is governed by a board_of trustees consisting of m of its members no individual non-member municipalities or other entities or organizations are eligible to serve as or be represented by trustees in the event of dissolution or liquidation of x after the payment of all debts and initial capital contributions of members any remaining assets shall be disposed of as follows membership fees shall be refunded to members or former members in order of receipt and remaining assets if any shall be distributed to members and former members on the basis of their patronage while they were members x generates and buys electric power for its members for use in their individual municipal electric utility systems x sells to members at cost plus a small service fee some members obtain all of their power through x while others purchase only a portion through x in addition x provides technical services and training serves as an information clearinghouse and assists members involving project financings and telecommunications and other utility related issues x also coordinates mutual aid among the members wherein electric crews from members are voluntarily dispatched to other members to assist in emergency or disaster situations like tornadoes and floods x derives its revenues from membership fees and dues the sale of energy and the provision of services to members power and energy associated with facility and associated resources are sold pursuant to take-and-pay contracts to many of its members and the payments by such members for such output are pledged by x to the payment of debt service on bonds issued by x to finance facility x has sponsored the creation and organization of r municipal joint_venture arrangements joint ventures among certain of its members for the purpose of acquiring electric utility assets and providing technical services x manages the joint ventures under individual contracts and provides services such as planning construction and financial management day-to-day operation and other professional and technical services subsidiary z w is a sec_501 membership_organization that serves as a legislative liaison and lobbying arm of state’s municipally-owned power systems y is a sec_501 organization that collects and disseminates information concerning the public power industry in state to its members and the public z’s activities are limited to providing aggregation-consulting services to municipalities z’s income accrues only to x x owns and operates a generating facility near city known as facility the x has two non-profit affiliates w and y and one wholly owned for-profit sec_6012 of the code provides in general that every corporation plr-161612-03 from time-to-time x generates revenue from sales to non-members including industrial customers such non-member sales generally fall within the following four categories sales of unused capacity of energy generation assets sales of unused capacity with respect to supply contracts miscellaneous transactions and transactions resulting from federal deregulation mandates savings or positive net margin if any from non-member sales are utilized to lower the costs of the members whose assets are involved historically non-member revenues have been closely monitored by x so as to comply with the test applicable to sec_501 entities the percentage of non-member revenues has generally not exceeded p percent these revenues have not been reported as unrelated_business_taxable_income that would subject x to the tax under sec_511 of the code sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof subject_to taxation under subtitle a shall make returns with respect to income taxes under subtitle a in addition sec_1_6012-2 of the income_tax regulations provides in part that every corporation as defined in sec_7701 subject_to taxation under subtitle a of the code shall make a return of income regardless of whether it has taxable_income or regardless of the amount of its gross_income fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions is excludable from gross_income under sec_115 of the code the revenue_ruling indicates that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the performance of some governmental function that accrues to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct further the accrual to a number of political subdivisions of a state as well as that state itself is not inconsistent with the statute itself in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a is required to file a federal_income_tax return each year revrul_90_74 1990_2_cb_34 concludes that the income of an organization formed operated and funded by political subdivisions to pool their casualty risks or revrul_77_261 1977_2_cb_45 concludes that income from an investment x was formed to benefit its member political subdivisions by allowing them to use plr-161612-03 other risks arising from their obligations concerning public liability workers’ compensation or employees’ health is excludable from gross_income under sec_115 of the code if private interests do not participate in the organization or benefit more than incidentally from the organization their pooled resources to purchase and sell electric power at favorable rates such activities are similar to those undertaken by the political subdivisions in revrul_90_74 to obtain insurance coverage at the lowest possible rate thus x derives its income from an essential_governmental_function that accrues to the benefit of political subdivisions of state private interests will benefit no more than incidentally from the business operations of x accordingly based on the information presented the income of x will be excludable from gross_income under sec_115 of the code you have asked for a ruling that x can disregard its status under c x may terminate its exemption under sec_501 by sending a written request and a copy of this letter to internal_revenue_service exempt_organizations division 1111constitution ave nw washington d c attn se t eo ra t3 sec_6012 of the code and the regulations thereunder require every corporation subject_to taxation under subtitle a of the code to make a return of income should x successfully terminate its status under sec_501 sec_6012 would require x to file returns of income regardless that x’s income is excludable from income under sec_115 see revrul_77_261 tax consequences of any particular transaction except as specifically provided otherwise no opinion is expressed on the federal plr-161612-03 of the code provides that the ruling may not be used or cited as precedent this ruling is directed only to the taxpayer that requested it sec_6110 sincerely _______________________ david l marshall chief exempt_organizations branch division counsel associate chief_counsel tax exempt and government entities enclosures copy of this letter copy for section sec_6110 purposes
